Case 1:18-cv-02567-BAH Document 6-1 Filed 12/07/18 Page 1 of 4




             EXHIBIT A
         Case 1:18-cv-02567-BAH Document 6-1 Filed 12/07/18 Page 2 of 4



		
This	is	a	request	for	records	under	the	Freedom	of	Information	Act	(“FOIA”),	5	U.S.C.	§	552	and	
the	Privacy	Act,	5	U.S.C.	§	552a.	This	request	should	be	considered	under	both	statutes	to	
maximize	the	release	of	records.		
		
REQUESTER	INFORMATION	
Name:	Jason	Leopold	
Affiliation:	Senior	Investigative	Reporter/BuzzFeed	News	
                                          	
                            	
                                     	
                          	
		
		
RECORDS	SOUGHT	
		
I	request	disclosure	from	the	FBI	the	following	INVESTIGATIVE	records:	
	
      1. A	copy	of	the	final	report	sent	to	the	White	House	and	the	Senate	Judiciary	Committee		
          on	either	October	3	or	October	4,	2018	on	Supreme	Court	nominee	Brett	Kavanaugh.	To	
          be	clear,	this	report	is	based	on	an	investigation	that	the	FBI	conducted	at	the	behest	of	
          the	White	House	and	the	Senate	Judiciary	Committee,	as	well	as	individual	members	of	
          the	Congress,	to	probe	allegations	leveled	against	Mr.	Kavanaugh	by	Christine	Blasey	
          Ford	and	Deborah	Ramirez.		
      2. All	interview	notes;	investigative	notes;	FD-302s	relating	or	referring	to	the	FBI	
          investigation	into	allegations	leveled	against	Mr.	Kavanaugh.		
	
Reasonably	Foreseeable	Harm.		The	FOIA	Improvement	Act	of	2016	amended	the	FOIA	as	
follows	(5	USC	552(a)(8)):	
		
(A)	An	agency	shall—	
(i)	withhold	information	under	this	section	only	if—	
(I)	the	agency	reasonably	foresees	that	disclosure	would	harm	an	interest	protected	by	an	
exemption	described	in	subsection	(b);	or	
(II)	disclosure	is	prohibited	by	law;	and	
(ii)	(I)	consider	whether	partial	disclosure	of	information	is	possible	whenever	the	agency	
determines	that	a	full	disclosure	of	a	requested	record	is	not	possible;	and	
(II)	take	reasonable	steps	necessary	to	segregate	and	release	nonexempt	information.	.	.	.	
		
FBI	should	not	fail	to	meet	the	requirements	of	Section	552(a)(8)	when	processing	my	request	
and	release	responsive	records	to	me	in	full	or	at	least	in	part.	
	
EXPEDITED	PROCESSING	
	
         Case 1:18-cv-02567-BAH Document 6-1 Filed 12/07/18 Page 3 of 4



These	records	are	needed	on	an	urgent	basis	so	that	I	may	inform	the	public	about	actual	
government	activity.	Brett	Kavanaugh's	nomination	to	the	Supreme	Court	has	become	the	
subject	of	widespread	debate	and	intense	public	controversy,	largely	as	a	result	of	claims	that	
he	sexually	assaulted	women	in	his	youth.	Since	Friday,	September	28,	2018,	there	has	been	
different	opinions	about	what	the	FBI	has	been	permitted	to	do	as	it	conducts	a	background	
check	and	investigates	these	claims	against	Mr.	Kavanaugh.	The	public	needs	to	have	
confidence	about	this	investigation,	especially	since	President	Trump	said	the	deadline	for	
finishing	this	investigation	is	Friday	October	5.	I	intend	to	use	these	records	to	write	a	news	
story	for	BuzzFeed	News	and	inform	the	public	about	how	the	FBI	conducted	its	work.		
		
		
INSTRUCTIONS	REGARDING	SEARCH	
		
1.					Request	for	Public	Records:	
Please	search	for	any	records	even	if	they	are	already	publicly	available.	
2.					Request	for	Electronic	and	Paper/Manual	Searches:	
I	request	that	searches	of	all	electronic	and	paper/manual	indices,	filing	systems,	and	locations	
for	any	and	all	records	relating	or	referring	to	the	subject	of	my	request	be	conducted.		I	further	
request	that	the	agencies	conduct	a	search	of	its	“soft	files”	as	well	as	files	in	its	locked	
cabinets.		
3.					Request	regarding	Photographs	and	other	Visual	Materials:	
I	request	that	any	photographs	or	other	visual	materials	responsive	to	my	request	be	released	
to	me	in	their	original	or	comparable	forms,	quality,	and	resolution.	For	example,	if	a	
photograph	was	taken	digitally,	or	if	the	agencies	maintains	a	photograph	digitally,	I	request	
disclosure	of	the	original	digital	image	file,	not	a	reduced	resolution	version	of	that	image	file	
nor	a	printout	and	scan	of	that	image	file.	Likewise,	if	a	photograph	was	originally	taken	as	a	
color	photograph,	I	request	disclosure	of	that	photograph	as	a	color	image,	not	a	black	and	
white	image.	Please	contact	me	for	any	clarification	on	this	point.	
4.					Request	for	Duplicate	Pages:	
I	request	disclosure	of	any	and	all	supposedly	“duplicate”	pages.	Scholars	analyze	records	not	
only	for	the	information	available	on	any	given	page,	but	also	for	the	relationships	between	
that	information	and	information	on	pages	surrounding	it.	As	such,	though	certain	pages	may	
have	been	previously	released	to	me,	the	existence	of	those	pages	within	new	context	renders	
them	functionally	new	pages.	As	such,	the	only	way	to	properly	analyze	released	information	is	
to	analyze	that	information	within	its	proper	context.	Therefore,	I	request	disclosure	of	all	
“duplicate”	pages.	
5.					Request	to	Search	Emails:	
Please	search	for	emails	relating	to	the	subject	matter	of	my	request.	
6.					Request	for	Search	of	Records	Transferred	to	Other	Agencies:	
I	request	that	in	conducting	its	search,	the	agencies	disclose	releasable	records	even	if	they	are	
available	publicly	through	other	sources	outside	the	agencies,	such	as	NARA.	
		
FORMAT	
         Case 1:18-cv-02567-BAH Document 6-1 Filed 12/07/18 Page 4 of 4



I	request	that	any	releases	stemming	from	this	request	be	provided	to	me	in	digital	format	
(soft-copy)	on	a	compact	disk	or	other	like	media.	
		
FEE	CATEGORY	AND	REQUEST	FOR	A	FEE	WAIVER	
		
I	am	the	senior	investigative	reporter	for	BuzzFeed	News	and	formerly	senior	investigative	
reporter	and	on-air	correspondent	for	VICE	News.	Additionally,	my	reporting	has	been	
published	in	The	Guardian,	The	Wall	Street	Journal,	The	Financial	Times,	Salon,	CBS	
Marketwatch,	The	Los	Angeles	Times,	The	Nation,	Truthout,	Al	Jazeera	English	and	Al	Jazeera	
America.	
		
I	request	a	complete	waiver	of	all	search	and	duplication	fees.	If	my	request	for	a	waiver	is	
denied,	I	request	that	I	be	considered	a	member	of	the	news	media	for	fee	purposes.	
		
Under	5	U.S.C.	§552(a)(4)(A)(iii),	“Documents	shall	be	furnished	without	any	charge	...	if	
disclosure	of	the	information	is	in	the	public	interest	because	it	is	likely	to	contribute	
significantly	to	public	understanding	of	the	operations	or	activities	of	the	government	and	is	not	
primarily	in	the	commercial	interest	of	the	requester.”	Disclosure	in	this	case	meets	the	
statutory	criteria,	as	the	records	sought	detail	the	operations	and	activities	of	government.	This	
request	is	also	not	primarily	in	my	commercial	request,	as	I	am	seeking	the	records	as	a	
journalist	to	analyze	and	freely	release	to	members	of	the	public.	
		
If	I	am	not	granted	a	complete	fee	waiver,	I	request	to	be	considered	a	member	of	the	news	
media	for	fee	purposes.	I	am	willing	to	pay	all	reasonable	duplication	expenses	incurred	in	
processing	this	FOIA	request.	
		
I	will	appeal	any	denial	of	my	request	for	a	waiver	administratively	and	to	the	courts	if	
necessary.	
	
	
	
	
